The sanction of dismissal to which petitioner was subjected is unanimously annulled, on the law and in the exercise of discretion, and in lieu thereof suspension for 60 days is imposed upon him, without costs. The record shows that, although petitioner had been in public service for many years and had served creditably, *655he performed his duties in question incompetently and negligently. No willfulness or corruption is shown, and upon the argument respondent’s counsel acknowledged that there was none in the case. The determination of respondent is otherwise confirmed. Concur — Breitel, J. P., Valente, McNally, Steuer and Witmer, JJ.